Appeal by defendant from a judgment of the Supreme Court, Kings County (Donnelly, J.), rendered February 26, 1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Criminal Term did not err in excluding testimony relevant to the proposed defense of justification in the instant prosecution for criminal possession of a weapon (see People v Almodovar, 62 NY2d 126, 130). We have considered the defendant’s remaining contentions and find them to be without merit. Gibbons, J. P., Brown, Niehoff and Boyers, JJ., concur.